DETAILED ACTION
This Office Action is responsive to the Amendment filed 14 December 2021.  

Claims 5-24 are now pending.  The Examiner acknowledges the amendments to claims 

5, 11 and 18.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 14 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,555,029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 5-24 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 5-10, the prior art of record does not teach or fairly suggest: a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the 
5.	Regarding claims 11-17, the prior art of record does not teach or fairly suggest: a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica- related media content event, wherein the viewing user is entering into the highly excited state is determined when the magnitude of the sensed physical characteristic changes from a value that is less than the a predefined threshold to a magnitude that is greater than the predefined threshold; continue presentation of the currently presented erotic scene of the erotica-related media content event that is being presented in response to determining that the viewing user has entered the highly excited state, wherein the currently presented erotic scene is included in the erotica-related media content event and is defined by a start and a conclusion in the erotica-related media content event, and wherein the currently 
6.	Regarding claims 18-24, the prior art of record does not teach or fairly suggest: a media device for controlling presentation of an erotica-related media content event, comprising: a teledildonic interface configured to receive information from a user sensor that is integrated into a teledildonic device, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the teledildonic interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica-related media content event, wherein the viewing user is entering into the highly excited state is determined when the magnitude of the sensed physical characteristic changes from a value that is less than the a predefined threshold to a magnitude that is greater than the predefined threshold; continue presentation of the currently presented erotic scene of the erotica-related media content event that is being presented in response to determining that the viewing user has entered the highly excited state, wherein the currently presented erotic scene is included in the erotica-related media content event and is defined by a start and a conclusion in the erotica-related media content event, and wherein the currently presented erotic scene is presented until the conclusion of the currently presented erotic scene of the erotica-related media content event; determine if the viewing user remains in the highly excited state at the conclusion of the currently presented erotic scene of the erotica-related media content event based on the received information from the user sensor, wherein the user is determined to remain in the highly excited state when the magnitude of the sensed physical characteristic remains greater than the predefined threshold; and present a different erotic scene after the conclusion of the currently presented erotic scene of the erotica-related media content event in response to determining that the viewing user remains in the highly excited state.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791